Citation Nr: 1036227	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether the Appellant can elect a beginning date for benefits 
under the Dependent's Educational Assistance (DEA) program.

2.  Whether the creation of an overpayment of education benefits 
in the amount of $4,399.82 is valid.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  
The appellant is the Veteran's child.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in February 2008 and April 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appellant appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in January 2009.  
A copy of the transcript of this hearing has been associated with 
the appellant's education file.  Thereafter, in October 2009, the 
Board remanded the appellant's appeal to the RO for additional 
development.  The Board finds that the RO has substantially 
complied with the remand's requested development; thus, the Board 
may proceed to final adjudication of the appellant's claims 
without prejudice to him.

At the January 2009 hearing, the Veteran stated he wanted 
additional DEA benefits covering the periods of schooling from 
2003 to 2007 to obtain his Bachelors and Masters Degrees.  In 
addition, in various statements the Veteran has claimed 
entitlement to an additional 28 months of education benefits.  
However, entitlement to additional DEA benefits has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that issue, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 1997 rating decision, the Veteran was found to be 
permanently and totally (P&T) disabled due to service-connected 
disabilities and basic eligibility for DEA was established from 
April 17, 1997.  The Veteran was notified of this decision in 
August 1997.

2.  The appellant turned 18 on November [redacted], 1999, and turned 26 
on November [redacted], 2007.

3.  As the Veteran's P&T rating established prior to the 
appellant's 18th birthday, the appellant is not eligible to elect 
the beginning date of his period of eligibility because, by law, 
his eligibility began on November [redacted], 1999, the date of his 18th 
birthday.

4.  The overpayment in the amount $4,399.82 having been waived, 
there remains no controversy or justiciable issue of law or fact 
regarding the validity of the overpayment.


CONCLUSIONS OF LAW

1.  As a matter of law, the Veteran is not eligible to elect a 
beginning date of his DEA benefits.  38 U.S.C.A. § 3512 (West 
2002); 38 C.F.R. § 21.3041 (2009).

2.  The Board is without jurisdiction to review the issue of the 
validity of the overpayment of $4,399.82.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, with regard to VA's duties to notify and assist the 
appellant, the Board finds that VA was not required to comply 
with the its duty to notice and assist because, as discussed 
below, there is no legal basis for the appellant's claims.  
Accordingly, no further notification and/or assistance is 
required as to that issue.  VAOPGCPREC 5-2004 (June 23, 2004).  

Factual Background

The appellant filed a claim for DEA benefits October 21, 2002, 
claiming he was a child of the Veteran.  In December 2002, the 
appellant was sent a letter to the address indicated on his 
application advising him that his application was incomplete and 
asking him to submit a copy of the public record of his birth or 
the church record of his baptism showing the names of both 
parents and a copy of the letter VA sent to his father which 
awarded him a permanent and total disability rating and DEA to 
his wife and eligible children.  The appellant did not respond to 
this letter, and, in January 2003, VA sent the appellant a letter 
denying his application for DEA benefits because he had not 
provided proof that he is a child of the Veteran as required by 
law to establish Chapter 35 benefits.  The appellant also did not 
respond to this letter.

On January 25, 2008, the appellant submitted a letter to VA (in 
which he refers to the January 2003 denial of DEA benefits) and a 
copy of his birth certificate establishing he is a child of the 
Veteran and was born on November [redacted], 1981.  In January and 
February 2008, he also submitted multiple Enrollment 
Certifications for education he received from January 1999 to 
December 2003.  In February and March 2008, VA sent the appellant 
three payments totaling $12,022.76.  However, in April 2008, it 
was determined that the appellant was not entitled to payment of 
DEA benefits and they were terminated as of August 19, 2002.  
Consequently, an overpayment in the amount of $4,378.83 was 
created due to DEA benefits paid for the period of August 19, 
2002, through December 20, 2003.  By letters dated in March and 
May 2008, the Veteran disagreed with the decision that he only 
had 28 months of educational benefits to use arguing that he was 
never given the opportunity to pick a date that he would like his 
education benefits to start.  In the May 2008 letter, the Veteran 
also disagreed with the overpayment of $4,378.83 and requested 
this debt be waived.  In June 2008, the Veteran was notified by 
letter that the Committee on Waivers had approved his request for 
a waiver of his Chapter 35 debt in the amount of $4,399.82 (the 
$4,378.83 plus administrative fees and interest).  

The Veteran has continued to argue that he is entitled to elect 
the start date of his DEA benefits.  He contends that he never 
received the December 2002 and January 2003 letters from VA 
asking him for proof of his relationship to the Veteran and thus 
he should receive the benefits he is asking for.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2009.  At this hearing, the Veteran 
conceded that he became eligible for education benefits in 1999 
because he graduated from high school and became 18; however, it 
was not until he was 19 or 20 that he found out about his 
eligibility because he did not talk with his father.  So he 
applied for benefits in October 2002.  He stated he never 
received any letter from VA asking him for his birth certificate 
or advising him that his claim had been denied, but he admitted 
that he knew VA had denied his claim because the person at his 
school who helped him with the paperwork told him so.  Initially, 
the appellant testified that he was not told the reason for the 
denial but later he testified that this person told him, "Sir, 
they denied you....  They were unable to find relationship between 
you and the social that you gave me."  He further admitted that 
he did not follow up with VA until January 2008.  He acknowledged 
that VA paid him benefits for the period of August 1999 to 
December 2003, but stated he wanted benefits for everything after 
2003 to 2007 for when he was getting his Bachelors and Masters.  
As for the overpayment, the Veteran acknowledged that they waived 
the overpayment and agreed this was not an issue at this time.



DEA Eligibility Date

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
The period of eligibility for a child of the Veteran generally 
extends from the child's 18th birthday and ends on the child's 
26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  
During that eight-year period (i.e., ninety-six months), the 
child is entitled to educational assistance not to exceed 45 
months, or the equivalent thereof in part-time training.  38 
U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).

The child's period of eligibility may begin after his or her 18th 
birthday in two situations.  The first is where VA finds that the 
veteran has a P&T disability after the child's 18th birthday but 
before the child's 26th birthday.  38 C.F.R. § 21.3041(a)(2).  
The second situation is where the effective date of the P&T 
rating is before the child's 18th birthday but the notification 
to the veteran occurred after the child's 18th birthday, and the 
date of notification to the veteran occurs between the child's 
18th and 26th birthdays.  Id. at 21.3041(a)(2)(i).  In both these 
cases, the child may elect the beginning date of his or her 
period of eligibility.  Id.; see also, 38 C.F.R. § 21.3041(i).  

In the present case, in a July 1997 rating decision, the Veteran 
was rated at 100 percent and determined to be permanently and 
totally disabled.  In addition, basic eligibility for DEA 
benefits was established from April 17, 1997.  Notice of this 
decision was sent to the Veteran on August 18, 1997.  As the 
appellant's birth date is November [redacted], 1981, he clearly was not 
18 years of age at the time of the finding that the Veteran was 
P&T disabled.  Rather, the appellant turned 18 on November [redacted], 
1999.  Thus, the provisions set forth in 38 C.F.R. § 21.3041 with 
regard to the election of a beginning date for DEA benefits do 
not apply in the present case as the Veteran was found P&T 
disabled and notified thereof prior to the appellant's 18th 
birthday.  Consequently, as a matter of law, the appellant's 
eligibility date began on November [redacted], 1999, his 18th birthday 
and his eligibility ended on November [redacted], 2007, his 26th 
birthday.

The appellant contends that he has been told that he has 28 
months of DEA benefits available to him and that he should be 
able to elect the beginning date of his DEA eligibility.  He 
contends that he never received the December 2002 and January 
2003 letters from VA advising him that he needed to submit 
verification of his relationship to the Veteran.  Although the 
Board is sympathetic to the appellant, the record fails to 
indicate that the letters sent to him in December 2002 and 
January 2003 were not delivered.  There is a presumption of 
regularity that applies to official acts, and "in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the 
presumption of regularity to notice of a Board decision).  In 
this case, the letters were addressed to the appellant at the 
address that he provided in his October 2002 application.  
Furthermore, there is no evidence showing that these letters were 
returned by the United States Postal Service as undeliverable.  
Therefore the presumption of regularity applies to the December 
2002 and January 2003 letters sent to the appellant and it is 
presumed that the appellant received them.  

Moreover, the appellant admitted at his hearing before the 
undersigned that he actually knew, despite not receiving the 
letters from VA, that his claim had been denied and he possibly 
knew the reason (his testimony was inconsistent as to whether he 
was told the reason for the denial by the person from his 
school).  He also admitted that he did not follow up with VA 
until January 2008 and that he has no good excuse for not 
following up sooner other than basically youth and ignorance.  
The appellant's actual knowledge of the denial of his claim and 
failure to follow up within a reasonable time thereafter is a 
clear indication that the claim was abandoned.  A claim is an 
abandoned claim if, in connection with a formal claim, VA 
requests that the claimant furnish additional evidence, and the 
claimant does not furnish that evidence within one year of the 
date of the request, and does not show good cause why the 
evidence could not have been submitted within one year of the 
date of the request.  38 C.F.R. § 21.1029(a)(1).  As the 
appellant has not rebutted the presumption of regularity and, in 
fact, had actual knowledge of the denial of his claim (and maybe 
even the reason for the denial), his contention that he did not 
receive the letters is not a showing of good cause for why he was 
not able to submit his birth certificate within one year of the 
denial.  Moreover, youth and ignorance is not good cause for the 
appellant's failure to timely act.  Consequently, the appellant's 
argument is not persuasive.  

For these reasons, the Veteran's claim of entitlement to elect a 
start date of his DEA benefits has no legal merit and must be 
denied.

Validity of Overpayment

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including educational assistance 
benefits.  38 C.F.R. § 1.956(a).  Whenever VA finds that an 
overpayment of educational assistance benefits has been made to a 
payee, the amount of such overpayment shall constitute a 
liability of such payee to the United States and may be recovered 
in the same manner as any debt.  38 U.S.C.A. § 3685(a), (c); 38 
C.F.R. § 21.7644.  The issue of the validity of a debt is a 
threshold determination that must be made prior to a decision on 
a request for waiver of the indebtedness.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  

In the present case, however, the collection of the overpayment 
of $4,378.83 created by termination of the Veteran's DEA benefits 
was waived in June 2008, including administrative fees and 
interest for a total amount waived of $4,399.82.  It is clear 
from the record that this was the sum total of the debt due to VA 
created by the termination of his DEA benefits.  As the waiver of 
the collection of the overpayment essentially eliminated the 
total debt due to VA, the question of the validity of the 
overpayment is moot as there is no further relief that can be 
granted the appellant.  Consequently, there is no controversy or 
justiciable issue for the Board to decide.  The Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105.  As there 
is no question of fact or law to be determined, the Board does 
not have jurisdiction to review the appeal of this issue, and it 
is dismissed.


ORDER

Entitlement to elect a beginning date for benefits under the 
Dependent's Educational Assistance (DEA) program is denied as a 
matter of law.

The issue of whether the creation of an overpayment of education 
benefits in the amount of $4,399.82 is valid is dismissed.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


